COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 IN RE
                                                §               No. 08-10-00288-CV

 ERIC FLORES,                                   §       AN ORIGINAL PROCEEDING IN

                                                §                  MANDAMUS
 RELATOR.
                                                §


                                 MEMORANDUM OPINION

                        ON PETITION FOR WRIT OF MANDAMUS

       Eric Flores has filed a petition for writ of mandamus to complain of decisions related to

his commitment to a psychiatric center. The El Paso County Probate Court No. 1 ordered

Mr. Flores to be detained under a warrant of emergency detention and later found probable cause

to believe that Mr. Flores could cause serious harm to himself or another person. See

TEX .HEALTH & SAFETY CODE ANN . §§ 573.012, 574.025, 574.026 (Vernon 2010). The case was

set for a jury trial on September 24, 2010.

       Mr. Flores asserts that the trial court has prevented him from pursuing nonfrivolous legal

claims. However, the petition states that Mr. Flores is represented by counsel in the commitment

proceedings. Because he is represented by counsel, neither the probate court nor this Court is

obligated to accept or consider Mr. Flores’s pro se requests for relief. See In re Watson, No.

07-08-0232-CV, 2008 WL 2583003, at *1 (Tex.App.--Amarillo June 30, 2008, orig. proceeding);

In re Sondley, 990 S.W.2d 361, 362 (Tex.App.--Amarillo 1999, orig. proceeding). Accordingly,

the petition for writ of mandamus is denied.
October 13, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-